DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Response
Applicant’s election of Group I with traverse (claims 1-24) in the reply filed on 08/29/2022 is acknowledged.
Claims 25-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The Applicant traverses on the ground(s) that:
“In the present case, despite the classifications, the Office Action has not shown that a thorough search for the subject matter of one of the Groups would not also encompass a search for the subject matter of the other Groups. See MPEP § 803, which states that “[i]f the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions.” Thus, as there is no serious burden on the Office to examine all Groups together, the  Office must examine both Groups on the merits even if they include claims to independent or distinct inventions. This policy should apply in the present application to avoid unnecessary delay and expense to Applicant and duplicative examination by the Patent Office.”

Examiner’s Responses:
Applicant’s argument is not respectfully persuasive because there is a search burden if restrictions were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL. 
The status of the 12/11/2020 claims, is as follows: claims 1-28 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/10/2022 and 12/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a steam flow control device” recited in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3-6, and 15-24 are objected to because of the following informalities: 

In claim 3: the phrase “an water flow control device” should be read “a water flow control device”. 
In claim 15: the phrase “,and” in line 8 should be removed. 
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 3:
The limitation “an water flow control device” in line 2
“device” is the generic placeholder. 
The limitation “a controller” in line 4
“controller” is the generic placeholder. 
In claim 9:
The limitation “a drain device configured to” in line 2
“device” is the generic placeholder. 
In claim 13:
The limitation “a fill device configured to” in line 1
“device” is the generic placeholder. 
In claim 15:
The limitation “a controller” in line 11
“controller” is the generic placeholder. 
In claim 16:
The limitation “a steam flow control device” in line 1
“device” is the generic placeholder. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “a water flow control device" in claim 3 has been described in originally-filed specification in para. 0023 as water flow control device 38. It includes “an electromechanically operated valve, such as a solenoid valve, ball valve, globe valve, gate valve, etc., that may be controlled by the controller 46 to selectively adjust the water flow.” “In another example, the water flow control device 38 may be a pump controlled by the controller 46.” 
The limitation “a controller" in claims 3 and 15 has been described in originally-filed specification in para. 0027-0028 as controller 46. “The controller 46 may include one or more processors configured to perform instructions, commands, and other routines in support of the operation of the steam generator 22. Such instructions and other data may be maintained in a non-volatile manner using a variety of types of computer-readable storage medium. The computer-readable medium (also referred to as a processor readable medium or storage) includes any non-transitory medium (e.g., a tangible medium) that participates in providing instructions or other data that may be read by the processor of the controller 46. Computer-executable instructions may be compiled or interpreted from computer programs created using a variety of programming languages and/or technologies, including, without limitation, and either alone or in combination, Java, C, C++, C#, Objective C, Fortran, Pascal, Java Script, Python, Perl, and PL/SQL. FIG. 3 illustrates an example process 48 for operating the steam system according to an aspect of the disclosure. As mentioned above, the controller 46 may be configured to facilitate the operation of the components of the steam generator 22 to provide steam through the cavity inlet 26 into the cooking chamber 14. In an example, at operation 50 the controller 46 may be programmed to operate the fill device 34 to ensure that the cold tanks 36 are full of water. In some  examples, such as those in which water is manually added to the cooking appliance 10, the controller 46 may be further programmed to raise an alert if insufficient water is available to be pumped by the fill device 34 into the cold tanks 36.”
The limitation “a drain device" in claim 9 has been described in originally-filed specification in para. 0026 as drain device 44. It may be “a pump or other water pumping device. Various designs of pump are contemplated as discussed above with respect to the fill device 34.”
The limitation “a fill device" in claim 13 has been described in originally-filed specification in para. 0018-0019 as fill device 34. It includes “be a pump or other water pumping device configured to receive water at a suction side from the water inlet 28 via the loop 32, and selectively provide that water on a discharge side to the one or more cold tanks 36. The water pumping action may be performed using various designs, such as an internal impeller, rotary vanes, a reciprocating plunger or membrane, or a set of rotating gears or lobes, as some non-limiting examples.” “the fill device 34 may be directed by the controller 46 to aid in supplying the water to fill the cold tanks 36 and/or in providing a constant predefined amount of water flow to fill the cold tanks 36. The fill device 34 may further include a valve or other actuator controllable by the controller 46 to stop or otherwise prevent the flow of the water to the one or more cold tanks 36, as well as to stop the backflow of water from the one or more cold tanks 36” 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 16:
The corresponding structure of “a steam flow control device” is not supported in the original disclosure as interpreted under 35 U.S.C 112(f). Therefore, since the Specification does not clearly identify what the corresponding structure of the “a steam flow control device” is, there is a presumption that the applicant didn’t possess the invention at the time of filing, i.e. lack of written description. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-12, 13-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2:
The limitation “an output configured to provide the water to the water inlet of the warm tank” renders the claim indefinite because there is a previous instance of “an outlet configured to provide water to the water inlet of the warm tank” recited in claim 1. It is unclear if “an output” is intended to have antecedent basis in claim 1. 
For the purpose of substantive examination, it is presumed that the “output” recited in claim 2 refers to the same output recited in claim 1 line 5. 
In claim 6:
The limitation “a controller” renders the claim indefinite because there is a previous instance of “a controller” recited in claim 3. It is unclear if it refers to the same controller as previously recited. 
For the purpose of substantive examination, it is presumed “controller” has antecedent basis in line 4 of claim 4 which recites “controller”. 
In claim 13:
The limitation “from a water supply” renders the claim indefinite because there is a previous instance of “a supply of water” recited in line 5 of claim 1. It is unclear if it refers to the same water supply as previously recited. 
For the purpose of substantive examination, it is presumed that “from a water supply” has antecedent basis in line 5 of claim 1 which recites “a supply of water”. 
In claim 16:
The claim limitation “a steam flow control device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as noted above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
In the original specification, “a steam flow control device” is not disclosed structurally. The proper structure must be disclosed in a way that one of ordinary skill in the art will understand what the inventor has identified to perform the recited function. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reay (US 20060249136)
Regarding claim 1, Reay discloses a steam generator (steam system 100) for a cooking appliance (oven 10) (para. 0021; figs. 1 and 3), comprising: 
a warm tank (steam generator 112) having a water inlet (inlet 114) (para. 0024); 
a heating element (resistance heater 118) configured to heat water in the warm tank to produce steam to be directed into an oven cavity of the cooking appliance (oven 10) (para. 0024); and 
one or more cold tanks (water reservoir 102, portable vessel 50) connected to a supply of water (steam generator 112) and an output (outlet 106) configured to provide water to the water inlet of the warm tank (inlet 114 of steam generator 112) (para. 0021, 0024, and 0032).  

    PNG
    media_image1.png
    519
    559
    media_image1.png
    Greyscale

Regarding claim 2, Reay discloses the steam generator (steam system 100),  wherein the one or more cold tanks (water reservoir 102, portable vessel 50) include: 
a first cold tank (portable vessel 50) having an input (fluid port 72 …function as an inlet) connected to the supply of water (steam generator 112) and an output (fluid port 70… function as outlet) (para. 0021 and 0032); and 
a second cold tank (water reservoir 102) having an input (inlet 104) connected to the output of the first cold tank (fig. 3) and an output (outlet 106) configured to provide the water to the water inlet of the warm tank (para. 0024).

Regarding claim 7, Reay discloses the steam generator (steam system 100),  wherein the first cold tank (portable vessel 50) is configured to hold a first quantity of water, and the second cold tank (water reservoir 102) is configured to hold a second quantity of water different from the first quantity of water (fig. 3).  

Regarding claim 8, Reay discloses the steam generator (steam system 100),  wherein the warm tank (steam generator 112) is configured to hold a smaller quantity of water than the second cold tank (water reservoir 102) (para. 0024; fig. 3). 

Regarding claim 9, Reay discloses the steam generator (steam system 100),  wherein the warm tank (steam generator 112) includes an outlet (drain 124), and further comprising a drain device (pump 126) configured to withdraw remaining water from the warm tank after steam production (para. 0025; fig. 3).

Regarding claim 10, Reay discloses the steam generator (steam system 100),  wherein the drain device (pump 126) includes an outlet (annotated fig. 3) such that the remaining water is recirculated back to the one or more cold tanks (portable vessel 50) (para. 0025).  
[AltContent: textbox (outlet)][AltContent: arrow]
    PNG
    media_image1.png
    519
    559
    media_image1.png
    Greyscale

Regarding claim 11, Reay discloses the steam generator (steam system 100),  wherein the drain device (pump 126) includes an outlet such that the remaining water can be drained (para. 0029).  

Regarding claim 12, Reay discloses the steam generator (steam system 100),  wherein the drain device (pump 126) is a pump (pump 126) (para. 0025).

Regarding claim 13, Reay discloses the steam generator (steam system 100),  further comprising a fill device (pump 126) configured to fill the one or more cold tanks (vessel 50) from a water supply (steam generator 112) (para. 0032).

Regarding claim 14, Reay discloses the steam generator (steam system 100), wherein the fill device is a pump (pump 126) (para. 0032) (it is noted pump 126 may be both drain pump and supply pump). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6, 15, and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Reay (US 20060249136) in view of Novotny (US 20080185742)
Regarding claim 3, Reay discloses substantially all of the claimed features as set forth above, except the steam generator further comprising:
an water flow control device disposed between the cold tanks and the water inlet of the warm tank; and 
a controller programmed to control a state of the water flow control device to supply water from the cold tanks into the warm tank.  
However, Novotny discloses a steam generator (humidifier 20) comprises:
a water flow control device (fill valve 42) disposed between the cold tanks (water supply 46) and the water inlet of the warm tank (tank 22) (para. 0028; fig. 1); and 
a controller (controller 52) programmed to control a state of the water flow control device (fill valve 42) to supply water from the cold tanks into the warm tank (para. 0028).

    PNG
    media_image2.png
    634
    277
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steam generator of Reay to include the water flow control device disposed between the cold tanks and the water inlet of the warm tank, and modify the controller of Reay such it controls the state of the water flow control device as taught by Novotny, in order to control the amount of water to be guided to the warm tank from the cold tanks.

Regarding claim 4, the modification of Reay and Novotny discloses the controller (controller 36 of Reay) is further programmed to control the water flow control device (valve 42 of Novotny) to continuously introduce a fixed rate of water into the warm tank (steam generator 112) from the cold tanks (water reservoir 102) for consistent production of steam (para. 0028 and 0031 of Novotny).  

Regarding claim 5, the modification of Reay and Novotny discloses the controller (controller 36 of Reay) is further programmed to control the water flow control device (valve 42 of Novotny) to periodically introduce a quantity of water into the warm tank (steam generator 112 of Reay) from the cold tanks (water reservoir 102 of Reay) for consistent production of steam (para. 0028 and 0031 of Novotny).  

Regarding claim 6, Reay discloses the steam generator (steam system 100),  further comprising: 
an water flow control device (valve 110) disposed between the first cold tank (portable vessel 50) and the second cold tank (water reservoir 102) (fig. 3); and 
a controller (controller 36) programmed to control a state of the water flow control device to supply water between the first cold tank and the second cold tank (para. 0026; fig. 4).  

Regarding claim 15, Reay discloses a cooking appliance (oven 10) (para. 0021; figs. 1 and 3), comprising: 
a cooking chamber (cooking cavity 26) having a cavity inlet (fig. 3); 
a steam generator (steam system 100) having a plurality of components (fig. 3), comprising 
a plurality of cold tanks (water reservoir 102, portable vessel 50) and a warm tank (steam generator 112) (para. 0024), 
a heating element (resistance heater 118) configured to heat water in the warm tank to produce steam to be directed into the cooking chamber (para. 0024), 
a fill device (pump 126) configured to fill the cold tanks (water reservoir 102, portable vessel 50) from a water supply (steam generator 112) (para. 0032) 
a drain device (pump 126) configured to withdraw remaining water from at least the warm tank (steam generator 112) after steam production (para. 0025; fig. 3); and 
a controller (controller 36) programmed to control the components of the steam generator (fig. 4) to provide steam through the cavity inlet into the cooking chamber (para. 0026).
Reay does not disclose:
a water flow control device disposed between the cold tanks and the warm tank, and
However, Novotny discloses a steam generator (humidifier 20) comprises:
a water flow control device (fill valve 42) disposed between the cold tanks (water supply 46) and the warm tank (tank 22) (para. 0028; fig. 1). 

    PNG
    media_image2.png
    634
    277
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steam generator of Reay to include the water flow control device disposed between the cold tanks and the warm tank as taught by Novotny, in order to control the amount of water to be guided to the warm tank from the cold tanks. 

Regarding claim 17, Reay discloses the cooking appliance (oven 10) wherein the drain device (pump 126) is configured to pump the remaining water back to the water supply (steam generator 112) (para. 0032).  

Regarding claim 18, Reay discloses the cooking appliance (oven 10) wherein the drain device (pump 126) is configured to pump the remaining water to a location (water drain chamber 68) for customer removal (para. 0029).  

Regarding claim 19, Reay discloses the cooking appliance (oven 10) wherein wherein the controller (controller 36) is further programmed to initiate steam generation (steam generation 100) responsive to activation of a cooking mode of the cooking appliance (automatic cooking cycle) (para. 0028).

Regarding claim 20, the modification of Reay and Novotny discloses the cooking appliance (oven 10 of Reay) wherein the controller (controller 36 of Reay) is further programmed to, responsive to the activation:
operate the water flow control device (fill valve 42 of Novotny) to introduce a quality of water from the cold tanks (water reservoir 102, portable vessel 50 of Reay) into the warm tank (steam generator 112 of Reay) (para. 0028 of Novotny); and 
activate the heating element (resistance heater 118 of Reay)  to heat the introduced water into steam (para. 0026 of Reay).

Regarding claim 21, the modification of Reay and Novotny discloses the controller (controller 36 of Reay) is further programmed to control the water flow control device (valve 42 of Novotny) to continuously introduce a fixed rate of water into the warm tank from the cold tanks for consistent production of steam (para. 0028 and 0031 of Novotny) (it is noted the controller 36 controls valve 42 to be opened until desired water level in the tank is achieved).   

Regarding claim 22, the modification of Reay and Novotny discloses wherein the controller (controller 36 of Reay) is further programmed to control the water flow control device (valve 42 of Novotny) to periodically introduce a quantity of water into the warm tank from the cold tanks for consistent production of steam (para. 0028 and 0031 of Novotny) (it is noted water is introduced in the tank until the tank is full, at which point the valve is closed. Once tank is empty, water is introduced in tank at which point the valve is opened. The cycle repeats).
    
Regarding claim 23, Reay discloses the cooking apparatus, wherein the controller (controller 36) is further programmed to, responsive to completion of the steam generation, activate the drain device (pump 126) to evacuate the remaining water from the warm tank (steam generator 112) (para. 0029).

Regarding claim 24, Reay discloses the cooking apparatus,  wherein the controller (controller 36) is further programmed to operate the fill device (pump 126) to fill the cold tanks (water reservoir 102, portable vessel 50) (para. 0032) (it is noted pump 126 can be supply pump or drain pump).

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Reay (US 20060249136) and Novotny (US 20080185742), in view of Sakane (US 20100064902)
Regarding claim 16, the modification of Reay and Novotny discloses substantially all of the claimed features as set forth above, except  a steam flow control device between the warm tank and the cooking chamber, the steam flow control device configured to aid in separation of the steam from the water as heated.  
However, Sakane discloses a cooking appliance (cooker 1) comprises a steam flow control device (heat medium heating portion 40) between a warm tank (pot 61) and a cooking chamber (heating chamber 20) (para. 0132), the steam flow control device (heat medium heating portion 40) configured to aid in separation of the steam from the water as heated (para. 0132; fig. 5) (it is noted heaters 42 further assist in turning steam into superheated steam).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking appliance of Reay to include the steam flow control device disposed between the warm tank and the cooking chamber as taught by Sakane, in order to ensure all the liquid is turned into steam prior to eject it into the cooking chamber. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761